DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 18, 20, 22, 24, 26-29, 31-36, 38-39 and 44-46 are pending in the application.  Claims 1-17, 19, 21, 23, 25, 30, 37 and 40-43 have been cancelled. 
Amendments to claims 1 and 29, and new claims 44-46, filed on 3/9/2022, have been entered in the above-identified application.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18 and 45, and their dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 

Claims 1 and 18 recite the limitation, “wherein said fibre has a debonding force of at least 15.64 cN.”  Although applicant discloses in column 2 of FIG. 8 (Table A) debonding forces such as 15.64 and 23.49, the specification does not provide support for the open-ended range of at least 15.64 cN.  Claim 45 is rejected for a similar reason.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18 and 45, and their dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 18 recite the limitation, “the 36 fibres being 30 cm long and having been twisted sixty times.”  It is unclear if “the 36 fibers” refers to the limitation “36 of said fibers,” or to the limitation “36 polypropylene monocomponent round filaments.”  

Claim 45 is rejected for a similar reason.
	
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18, 20, 22, 24, 26-29, 31-36, 38-39 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2017/0191198 A1) in view of Graef et al. (US 2005/0090789 A1).

Regarding claims 18, 20, 22, 24, 26-29, 31, 38 and 45, Ashraf teaches three-dimensional nonwoven fabrics ([0001]).  Ashraf teaches that the three-dimensional features of the nonwoven fabric can be formed by depositing, such as by carding, air laying, spinning from solution, or melt spinning, fibers directly onto a forming belt having a pattern of corresponding three-dimensional features ([0075]).  Ashraf teaches that the fibers can comprise components A and B arranged in a multi-lobal sheath core arrangement as shown in FIG. 6 ([0086]).  Ashraf teaches that the ratio of the weight of the sheath to the core is from about 5:95 to about 95:5 ([0086]). For instance, Ashraf teaches that when polyethylene is component A (sheath) and polypropylene is component B (core), the bicomponent filaments may comprise from about 5 to about 95% by weight polyethylene and from about 95 to about 5% polypropylene, or from about 40 to about 60% by weight polyethylene and from about 60 to about 40% by weight polypropylene ([0095]).  Ashraf teaches that primary polymer component A has melting temperature which is lower than the melting temperature of secondary polymer component B ([0089]-[0090]). 

With regard to the claimed limitation “staple or short-cut fibre,” as noted above, Ashraf teaches that the nonwoven fabric can be formed by depositing, such as by carding, air laying, spinning from solution, or melt spinning, fibers directly onto a forming belt having a pattern of 

Ashraf does not explicitly disclose wherein a final titer of the bi-component staple or short-cut fiber is between 0.5 and 35 dtex.

However, Graef teaches an absorbent composite that has three strata with adjacent strata separated by a transition zone, wherein suitable fibers for inclusion in the first stratum can have a length up to about 1 inch (25.4 mm as calculated by the examiner), and suitable fibers include fibers having denier up to about 20 denier (22.2 dtex as calculated) (Abstract and [0041]).  For instance, Graef teaches that the first stratum can include a binder, including thermoplastic binder fibers such as bicomponent binder fibers, e.g., CELBOND T105 having one half inch in length (12.7 mm as calculated) and 3 denier (3.33 decitex as calculated) ([0040] and [0092]-0093]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have included the bicomponent fibers of Ashraf in a denier of up to about 20 denier (22.2 dtex) and/or a length of up to about 1 inch (25.4 mm) in order to obtain an absorbent composite in which a first stratum is provided with a relatively low density and a greatest rate of liquid acquisition, as taught by Graef (Abstract, [0040]-[0041] and [0090]-0093]).

With regard to the claimed debonding force properties recited in claims 18, 29 and 45, the examiner notes that applicant has provided at paragraphs [0014]-[0020] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Graef discussed above is the same as or is 

	
	
Regarding claims 32 and 39, Ashraf teaches wherein a first zone of nonwoven fabric can have an average basis weight of about 5 gsm to about 30 gsm, a second zone can have an average basis weight of about 50 gsm to about 70 gsm, and a third zone can have an average basis weight of about 25 gsm to about 60 gsm ([0129]). 

Regarding claims 33-36, Ashraf remains as applied above to claims 18 and 26.  Ashraf further teaches that if used as a topsheet on a disposable diaper, the fabric can have at least one zone having a level of fluid permeability permitting urine to pass through to an underlying absorbent core ([0073]).  Ashraf teaches wherein an absorbent article may comprise a liquid permeable material or topsheet, a liquid impermeable material or backsheet, an absorbent core positioned at least partially intermediate the topsheet and the backsheet, and barrier leg cuffs ([0150]).  Ashraf teaches that the absorbent article may also comprise an ADS (acquisition and/or the distribution system) ([0150]; also see [0149]).

Regarding claim 44, Graef teaches that suitable fibers for inclusion in the first stratum can have a length up to about 1 inch (up to about 25.4 mm as calculated by the examiner) ([0041]; also [0040] and [0093]).  

Regarding claim 46, Ashraf teaches that the three-dimensional nonwoven materials may be used as one or more components of an absorbent article, such as the topsheet, the acquisition layer, the topsheet and the acquisition layer, or the top sheet and the acquisition and/or the distribution system ("ADS") ([0149]).  Ashraf also teaches, with regard to a backsheet, that the outer cover or outer cover nonwoven may be formed of the high loft, three-dimensional nonwoven materials ([0161]).
Graef teaches that, because the composite can be highly absorbent, the composite can be included into an absorbent article as a liquid storage core ([0144]).  The examiner notes that Graef also teaches use of the bicomponent fibers in a first stratum of the composite, which serves primarily as an acquisition stratum that can rapidly acquire liquid, distribute the liquid throughout the stratum, and then rapidly and efficiently pass the liquid to an underlying stratum ([0037]-[0038] and [0040]-[0041]).


Response to Arguments

Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 

Applicant contends that Ashraf and Yao neither disclose nor hint at bicomponent staple of short-cut fibers having a debonding force of at least 15.64 cN, and that the claimed invention provides fibers and nonwovens from said fibers having superior softness and/or improved thermal bonding properties owing at least in part to the claimed debonding force.

Regarding this contention the examiner notes that a new ground of rejection has been applied to the amended and new claims, over Ashraf in view of Graef.  In the examiner’s view, the bicomponent fibers taught by Ashraf in view of Graef would have the claimed debonding nd and 4th columns compared to the 1st and 3rd columns in Table A, presented as Figure 8).  However, the examiner notes that Ashraf teaches PP/PE bicomponent trilobal fibers, and thus it is unclear how the data shows that applicant’s fibers would unexpectedly have superior results when compared to the fibers of Ashraf in view of Graef.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Kevin Worrell/Examiner, Art Unit 1789   
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789